United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4073
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Christopher Montreal Heffner

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                            Submitted: October 18, 2017
                              Filed: October 26, 2017
                                   [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Christopher Montreal Heffner directly appeals after he pleaded guilty to being
a felon in possession of a firearm, and the district court1 sentenced him within the

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
calculated Guidelines range. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court erroneously applied an enhancement under U.S.S.G. § 2K2.1(b)(6)(B), and
imposed a substantively unreasonable sentence.

      We conclude that Heffner’s arguments challenging the section 2K2.1(b)(6)(B)
enhancement are foreclosed by this court’s precedents. See, e.g., United States v.
Walker, 771 F.3d 449, 452-53 (8th Cir. 2014). We further conclude that Heffner’s
within-Guidelines-range sentence is not substantively unreasonable. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (discussing
appellate review of sentencing decisions; if sentence is within Guidelines range,
appellate court may, but is not required to, apply presumption of reasonableness).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-